      Case 5:19-cr-40068-HLT-ADM Document 76 Filed 10/09/19 Page 1 of 1




                  CLERK’S COURTROOM MINUTE SHEET – CRIMINAL



UNITED STATES OF AMERICA

                    Plaintiff,

v.                                                 Case No: 5:19-cr-40068-HLT-4

JAMES TOLIVER

                    Defendant.

                                            Attorney for Plaintiff: Skipper Seay Jacobs
                                                  Attorney for Defendant: John Jenab

 JUDGE:                  Holly L. Teeter   DATE:                          10/9/2019
 CLERK:                   Misty Deaton     TAPE/REPORTER:                Sherry Harris
 INTERPRETER:                 None         PROBATION:                     Corey Kirk




                                 MOTION HEARING
Defendant appears with counsel.

The Court hears arguments from the parties on Defendant’s Motion for Review Order of
Detention (Doc. 46).

The Court DENIES the motion.

Defendant remanded to custody.
